Citation Nr: 0208881	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2. Entitlement to service connection for substance/alcohol 
abuse, claimed as secondary to PTSD.

3. Entitlement to service connection for a lung disorder, 
claimed as due to herbicide exposure.

4. Entitlement to service connection for peripheral vascular 
disease, claimed as due to herbicide exposure.

5. Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.

6. Entitlement to service connection for a heart disorder, 
claimed as due to nicotine addiction.

7. Entitlement to service connection for impotency.

8. Entitlement to service connection for foot fungus.

9. Entitlement to an increased disability evaluation for 
prurigo nodularis, currently evaluated as 30 percent 
disabling.

10. Entitlement to a disability rating greater than assigned 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1966 to May 1969.  

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2001, on appeal from rating decisions of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
reopened and granted the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  By rating 
decision dated in March 2002, the RO assigned a zero percent 
disability rating.  By correspondence received in April 2002, 
the appellant expressed his disagreement with the initially 
assigned rating.  Because the appellant disagreed with the 
RO's decision within one year of the rating decision in 
question, the Board has jurisdiction over this matter, and 
the Board must remand the matter to order the RO to issue a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999).



In December 2001, the Board also remanded the appellant's 
claims of entitlement to service connection for a lung 
disorder; peripheral vascular disease; chloracne; a heart 
disorder; impotence; a foot fungus, substance/alcohol abuse 
secondary to the service-connected PTSD, and for 
musculoskeletal low back pain.  The Board also remanded the 
appellant's claim of entitlement to a disability rating 
greater than assigned for prurigo nodularis.  

As to the remanded claims, the Board directed that the RO 
undertake specified development in accordance with the 
recently-enacted Veterans Claims Assistance Act of 2000 
("VCAA"), as well as other applicable law.  The Board 
further directed the RO to specifically address several 
procedural issues.  

Having reviewed the appellant's claims folder with particular 
scrutiny upon the development subsequent to December 2001, 
the Board again remands these matters to the RO for specific 
compliance with the earlier directives, as well as for 
further action as to additional issues.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In its last review, the Board also noted that because a VA-
wide stay had been imposed on adjudication of claims for 
alcohol abuse, secondary to service connected PTSD, and that 
the claim would be deferred pending the lifting of the stay.  
On April 18, 2002, the stay on the adjudication of these 
cases was lifted.  See Fast Letter 02-11.  The RO will 
accordingly adjudicate the claim on remand.  


FINDINGS OF FACT

1. For the period from January 18, 1994 to September 24, 
2000, the symptoms of the appellant's psychiatric disorder 
resulted in considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people, as well as considerable industrial 
impairment. 

2. For the period beginning on September 25, 2000, the 
symptoms of the appellant's psychiatric disorder resulted 
in totally incapacitating psychoneurotic symptoms 
resulting in the inability to obtain or retain employment. 
CONCLUSIONS OF LAW

1. The criteria for the assignment of a 50 percent disability 
rating for PTSD, but not higher, from January 18, 1994 to 
September 24, 2000 are met.  38 U.S.C.A. 1155, 5107 (West 
1991); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.129, 4.130, Part 4, 
Diagnostic Code 9411 (1996).

2. The criteria for the assignment of a 100 percent 
disability rating for PTSD for the period beginning on 
September 25, 2000 are met.  38 U.S.C.A. 1155, 5107 (West 
1991); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.129, 4.130, Part 4, 
Diagnostic Code 9411 (1996).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks a disability rating greater than assigned 
for PTSD.  The claims folder reflects that service connection 
was granted for the disorder in question by rating decision 
dated in May 1994, and that a 10 percent evaluation was 
assigned.  The appellant filed a timely notice of 
disagreement as to the rating assigned in June 1994, and 
although the rating has been increased to the present 70 
percent rating, the appellant has not withdrawn his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (Absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The degree of impairment resulting from a 
disability involves a factual determination of the severity 
of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Further, because the appellant's disability rating claims 
have been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background:

At the time of the May 1994 rating decision, the record 
included a March 1994 PTSD examination conducted by VA.  The 
appellant reported that he had flashbacks and that he had 
difficulty sleeping at night.  Upon mental status 
examination, the examiner observed that the appellant's 
behavior was cooperative, and he denied current suicidal or 
homicidal plan or intent, as well as any paranoid thought 
disorder.  The appellant described a lengthy history of 
alcohol difficulties, usually for what he described as self-
medication to help him sleep at night.  The appellant 
described significant anxiety, nightmares, flashbacks, 
difficulty with relationships, and hyperalertness.  The 
appellant was oriented and his intelligence was ruled 
average.  The appellant was diagnosed to have PTSD, alcohol 
abuse by history and dysthymia.  

It was noted that the appellant had been married twice and 
that he had 4 children.  He was then divorced, and it was 
reported that he had difficulty with relationships with both 
of his ex-wives, as well as difficulty maintaining jobs.

The appellant was hospitalized and treated for alcohol 
dependence, cannabis dependence, cocaine dependence, and 
post-traumatic stress disorder from March 18, 1996 to 
April 10, 1996.  It was noted the appellant had then had a 
20-year history of chronic and extensive use of alcohol and 
other illicit substances, and that he was consuming between 
one and one-half cases of beer per day for 5 days per week.  
The appellant reported that he had continued to drink 
increasingly since his divorce in 1986 and subsequent to a 
back and arm injury in 1993.  Although the appellant reported 
a continuous history of blackouts, "shakes," nightmares, 
and hallucinations, he denied current hallucinations, 
delusions, or suicidal and homicidal ideation.  

Mental status examination revealed the appellant was calm and 
cooperative, and his speech was soft and of normal rate.  His 
remote and recent memory was noted to be fair.  He was noted 
to have good hygiene.  

The appellant underwent a VA PTSD examination in March 1997.  
The appellant related that he continued to relive an incident 
involving a fellow soldier who had accidentally shot himself 
prior to the Tet Offensive in 1968.  The appellant reiterated 
that after service he drank increasingly.  He added that he 
would also continue to drink and abuse drugs.  His employment 
history was noted to include numerous jobs following 
discharge from service.  The appellant reported that he would 
work for several months and then quit.  The appellant added 
that he had driven a truck episodically for several years.  
The appellant described himself being hypervigilant and 
easily angered.  He also reported that he had been unemployed 
since 1993 due to heart disease and back problems, and stated 
that his hypervigilance and quick irritability had led to his 
losing jobs.

The appellant reported that he continued to have problems 
with flashbacks and nightmares, and that he avoided crowds.  
He related that he lived by himself in a camper and chose not 
to be associated with anyone.  He indicated he experienced 
nightmares, dissociative flashbacks, and avoidance of any 
type of activity that reminded him of his Vietnam experience.  
He also said that he was estranged from his family, and that 
he heard from his children periodically but had no close ties 
other than his mother and one brother.

Upon objective examination the appellant was noted to be of 
poor grooming and hygiene.  He reported that he was 
depressed.  His thought flow was noted to be organized and 
goal-directed.  The appellant denied any suicidal or 
homicidal ideation, and no delusions or hallucinations were 
noted during the examination.  The appellant was diagnosed to 
have alcohol, cocaine, and cannabis dependence as well as 
chronic PTSD.  The appellant was assigned a Global Assessment 
of Functioning (GAF) score of 50.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); [Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32. A GAF score of between 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)]. 

Also in March 1997, the appellant underwent a social work 
assessment.  The appellant was characterized as be "very 
cooperative" with the interview process.  The interviewer 
noted that the appellant had a warm and friendly affect 
although he appeared somewhat shy.  The appellant reported 
that after discharge from the military service he obtained 
work cutting wood for approximately 8 years.  He then drove a 
truck for another 15 years.  The appellant indicated that he 
stopped working as a truckdriver after he was injured in a 
job accident where he was carrying a large pane of glass that 
broke and tore his tendons, ligaments, and cracked a 
vertebra.  The appellant maintained that following these 
injuries he was unable to work.

The appellant reported that he had been married twice.  His 
children from his first marriage were now interested in 
establishing a relationship with him.  He pointed out that he 
was invited to the marriage of one of his children and that 
he hoped to attend.  The appellant stated that he had 
recurrent and intrusive recollections of events in Vietnam.  
He stated that he had distressing dreams of some events that 
caused him to have great difficulty in going to and remaining 
asleep.  The appellant reported that he avoided stimuli 
associated with combat trauma.  The appellant stated that he 
did not attend any activities that reminded him of his 
Vietnam War experience.  

Upon clinical examination, the examiner opined that the 
appellant's report of a markedly diminished interest in 
significant activities was an "understatement" - he 
observed that the appellant had no recreational activity.  
The examiner also observed that the appellant had been unable 
to function in any way in his role as a father, or in any 
aspect of family life because of his tendency to feel 
detached and estranged from others.  The examiner further 
observed that the appellant had difficulty concentrating, 
perhaps as a result of his being hypervigilant.  

The examiner also indicated that the appellant did not report 
exaggerated startle response nor irritability or outbursts of 
anger, and that these symptoms appeared to be the only two 
components of symptoms of increased arousal that the 
appellant did not have.  The examiner also found that the 
appellant then exhibited no antisocial tendencies.

As to industrial impairment, the examiner believed that the 
appellant was greatly encumbered in his ability to secure and 
retain employment by virtue of his PTSD, although he noted 
that the appellant's PTSD symptoms were also accompanied by 
other nonservice-connected disabilities.  He also noted that 
the appellant continued to suffer from alcohol abuse.  The 
examiner opined that the appellant's PTSD considerably 
impaired his ability to work.  The examiner observed that the 
appellant's ability to establish healthy and effective 
relationships with others was considerably impaired.  The 
examiner indicated that the appellant had no friends and that 
he was totally isolated as he lived in a small camper 
trailer.  He further observed that the appellant's 
interpersonal relationships were extremely threatening to him 
and difficult to maintain.  In the view of the examiner, 
although the appellant could share his feelings with others 
who had a greater ability to understand his experiences, he 
nonetheless preferred to avoid these relationships.  The 
examiner opined that the appellant's ability to be 
responsible in performing a job was considerably impaired due 
to his lack of initiative and reliability as a manifestation 
of PTSD.

In August 1998, VA medical records were received reflecting 
continuous treatment for PTSD and alcohol, cocaine and 
amphetamine dependence.  In a December 1997 note the 
appellant was assigned a GAF score of 48.  It was noted that 
the appellant was an unemployed truckdriver, and that he had 
last worked in 1993.  At that time it was also noted that the 
appellant was receiving disability payments because of a 
physical injury of the right upper extremity, which had 
occurred in nonmilitary employment.

The record also contained a report of VA hospitalization from 
December 1997 through January 1998.  The appellant was then 
treated for chronic PTSD, cocaine, alcohol and amphetamine 
dependence in early remission, and nicotine dependence.  He 
was then assigned a GAF score of 48.  Mental status 
examination at the time of discharge noted the appellant's 
orientation, cognition, and memory to be "unremarkable."  His 
speech was noted to be coherent and goal-directed with good 
volume, rate and articulation.  There was noted no looseness 
of association or ideas of reference.  The appellant denied 
having hallucinations, thought broadcasting, or paranoia.  
The appellant denied suicidal thoughts and attempts, as well 
as homicidal ideation.  His PTSD symptoms included 
nightmares, flashbacks, intrusive thoughts and startle 
reactions.

By rating decision dated in November 1998, a 30 percent 
disability evaluation was assigned for PTSD, effective April 
1, 1998.  

In a December 1999 letter, M. Linda Matteson, an addiction 
therapist at a VA medical center, reported that she had known 
the appellant for many years and had been his addiction 
therapist.  She observed that the appellant had struggled 
with PTSD and substance abuse since he returned from Vietnam.  
She also noted that the appellant preferred not to be around 
others probably due to his PTSD, and that he was very 
withdrawn and quiet.  

By rating decision dated in May 2000, the assigned disability 
rating was increased to 50 percent, effective January 2000.

The appellant underwent a VA PTSD examination in September 
2000.  The examiner reported that she had reviewed the 
appellant's medical chart and C-file.  The appellant 
reiterated his employment history.  He also stated that he 
had two adult daughters from his first marriage with whom he 
had little contact in the past 18 months, and two children 
from his second marriage who were in their early twenties 
with whom he has had no contact since they were small 
children.  The appellant added that although he had moved 
from his trailer and had lived with his sister.  He had 
rented a house because he was unable to tolerate the noise 
made by his sister's children.  

Since the appellant's previous evaluation in 1997 the 
appellant reported that he continued to stay by himself and 
he denied participating in any activities or organizations, 
churches, or clubs.  The appellant indicated that although he 
previously enjoyed hunting and fishing, he had lost interest 
in these activities.  He also stated that his current alcohol 
use was not on a regular basis but that he would periodically 
result in binge drinking.  The appellant denied current 
illicit drug use.  The appellant reported that he would begin 
his day at approximately 4:00 a.m. and that he would sit 
around the house "just thinking" because he did not care for 
TV.  He described his sleep as "very poor."  It usually took 
between one to two hours until he fell asleep, and he would 
then awake in a nightmare.  He added that these nightmares 
happened on an average of 4 times per night.  The appellant 
added that the content of the nightmares was usually related 
to his Vietnam experience.  The appellant added that he 
continued to have flashbacks that were fairly brief but 
frequent, occurring between 15 to 20 times per day.

The appellant stated that his mood was depressed.  He added 
that he had significant problems with anxiety and being in 
public.  The appellant reported that he would wait until his 
neighbors would be at work to go out and mow his lawn, 
because he did not want to have interaction with them.  He 
also denied any social contact during a typical day, and that 
he would go to the store only monthly.  He also reported 
feelings of guilt and worthlessness relating to having to 
kill people in Vietnam.  The appellant added that he did not 
have a washer or dryer and that he would wash his clothing in 
the bathtub of his home.  He stated that although he did his 
own cooking he would have trouble with food burning on the 
stove because of his lack of concentration and attention.

The appellant reported that he had been in treatment but that 
his nightmares or tendency to isolate himself had not been 
alleviated.  He reported that he continued to have between 20 
to 25 panic attacks per day, and these lasted from 3 to 
10 minutes.


Upon mental status examination the appellant was noted to be 
dressed in dirty clothes with bloody fingerprints, and the 
examiner observed that the appellant had been picking at a 
dermatological disorder.  He had multiple open lesions on his 
face and arm.  His manner was cooperative and polite but his 
eye contact was poor.  The appellant's affect was noted to be 
restricted.  The examiner observed that the appellant's mood 
appeared anxious, consistent with his self-report.  Although 
the veteran denied suicidal plan or intent he reported daily 
thoughts that he would be better off dead.  The appellant 
also denied homicidal ideas, plans or intent.  The appellant 
added, however, that he would have strong feelings about 
hurting people when they acted disrespectfully or they made 
too much noise.

The appellant denied visual hallucinations, but he reported 
auditory hallucinations consisting from voices from Vietnam.  
He stated that these happened multiple times per day.  The 
examiner noted no evidence of systematized delusions during 
the interview.  The appellant's thought content was focused 
on the increase in his PTSD symptoms, with discontinuation of 
illicit drugs and decrease in alcohol consumption.  The 
appellant was oriented to person, place, time and situation.  
The appellant reported subjective problems with concentration 
and memory involving both short- and long-term memory.  Upon 
clinical testing through the Mississippi Scale for Combat 
Stress the appellant achieved a score which was almost two 
standard deviations higher than average for Vietnam veterans 
diagnosed with PTSD.  

The appellant was diagnosed to have chronic, severe PTSD, 
alcohol dependence without physiological dependence, and 
polysubstance abuse in remission.  A GAF score of 39 based 
upon PTSD was assessed.  [A GAF score between 31 to 40 is 
assigned for symptoms indicative of "some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood."  Carpenter, supra.].  The 
examiner observed that the appellant's continuing problems 
with binge drinking rendered his ability to manage his own 
funds questionable.  

By rating decision dated in July 2001, the appellant's 
disability evaluation for PTSD was increased to 70 percent, 
effective September 2000.


Relevant Law and Analysis

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the appellant's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective. See 61 Fed.Reg. 52,695 (1996) (codified at 38 
C.F.R. Part 4).  The appellant is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 14.507.

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present.   The 
individual will be unable to obtain or retain 
employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

A 30 percent evaluation will be assigned when 
there is definite impairment in the ability to 
establish or maintain effective or wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

A 10 percent evaluation will be assigned when the 
psychoneurotic symptoms are less than the 
criteria for the 30 percent rating, with 
emotional tension or other evidence of 
nervousness productive of mild social and 
industrial impairment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was observed 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  Also of 
relevance, in a November 1993 VA General Counsel opinion, the 
term "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree," and was said to 
represent a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The revised rating criteria provide in relevant part:

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 
	
A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 
	
A 50 percent rating is to be assigned where there 
is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 30 percent rating is for application where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events). 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2001).

The record reflects the assignment of a 10 percent disability 
rating for the period of from January 18, 1994 through March 
31, 1998, exclusive of a period of a temporary total 
disability evaluation based upon treatment for a service-
connected disorder.  Thus, for the period indicated, the 
appellant's disability is characterized as involving mild 
social and industrial impairment.  For the period from April 
1, 1998 through January 9, 2000, a 30 percent evaluation is 
currently assigned under the current criteria for 
occupational and social impairment with occasional decrease 
in work efficiency.  

Having reviewed the evidence of record, the Board is of the 
opinion that for the period from January 18, 1994 through 
September 24, 2000, the appellant's disability warrants the 
assignment of a 50 percent disability rating under the 
criteria applicable prior to November 1996.  Fenderson and 
Karnas, supra.

Throughout the majority of the period from January 1994 to 
September 2000, the appellant's disability includes symptoms 
of significant anxiety, nightmares, flashbacks, 
hyperalertness and difficulty with establishing and 
maintaining relationships.  Although the clinical record of 
this period indicates that the appellant's disorder is 
subject to various periods of improvement, these are of not 
such sustained time periods that a finding could be made of a 
lesser disability rating.  Further, although the appellant 
has reported that he became and remained unemployed due in 
part to non-service-connected causes, the Board is of the 
opinion that the evidence as to this issue, for the period in 
question, is not in relative balance.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993)(Discussing the rule that benefit of the doubt in 
the resolution of claims is accorded to the veteran-
claimant).

The report of the appellant's VA hospitalization from March 
to April 1996 reflects that the appellant then had a history 
of nightmares, anxiety and hallucinations.  The symptoms 
reported as having been included in the appellant's history 
in 1996 were again noted as having been present in VA 
examinations of March 1994, March 1997, and VA 
hospitalization of December 1997 through January 1998.  In 
particular, the report of isolation reported by addition 
therapist M. Linda Matteson in December 1999, which then in 
part formed the basis for a 50 percent rating, are shown to 
be of relative constancy since January 1994.  It cannot be 
doubted that the appellant is shown to be continuously 
isolated throughout the period in question.  The March 1997 
VA examiner's report is particularly probative in this 
respect: the appellant is reported to be living by himself, 
without significant contact from others, and he remained 
unemployed because of hypervigilance and quick irritability.

For the period from January 18, 1994 through September 24, 
2000, the appellant's disability does not warrant the 
assignment of a rating greater than 50 percent, under the 
previously applicable schedular provisions, or those 
established as the current criteria, made effective November 
1996.  Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  

In order for the appellant to be granted a 70 percent rating 
under the previously applicable criteria, the evidence would 
have to demonstrate symptoms approximating a finding that the 
ability to establish or maintain effective or favorable 
relationships with people is "severely" impaired.  38 
C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders  (1996).  

As is noted above, the Board in this decision is granting the 
benefit sought on the partial basis that the evidence is not 
in relative balance as to the appellant's unemployability.  
The appellant in this regard reported in March 1997 that he 
was unemployed due in part to non-service-connected back 
problems and heart disease.  Indeed, in a March 1997 social 
work assessment, the appellant reported that he had torn 
tendons, ligaments, and cracked a vertebra in an industrial 
accident.  Further, while the appellant was undoubtedly 
isolated, the evidence indicates that he continued to attempt 
contact with his family members, as evidenced by his 
intention to reestablish contact with a child at the latter's 
wedding.  In these circumstances, the application of the 
previously applicable criteria for the assignment of a 70 
percent rating are not met.  

For the period beginning in November 1996, the symptoms of 
the appellant's disability do not approximate findings 
supportive of the assignment of a 70 percent rating.   Up 
until the VA examination of September 2000, the appellant is 
not shown to have such continuous symptoms as suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
resulting in unprovoked irritability with periods of 
violence, spatial disorientation or neglect of personal 
appearance and hygiene.  
38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2001). 

The Board further finds that the evidence is in equipoise as 
to the assignment of a 100 percent disability rating for 
PTSD, for the period beginning September 25, 2000, and with 
application of the previously applicable criteria.  Of 
particular relevance in this regard is the September 25, 2000 
VA mental disorders examination.  While the appellant has 
reported that he moved from a trailer to the home of his 
sister, he reported he quit such residence due to the noise 
made by his sister's children, and is now living in a rented 
dwelling by himself.  Apparently, the appellant remained 
isolated from his own children as well, as he reported having 
had no contact with them.  His living arrangements further 
reflect marked isolation in the community.  In particular, 
the appellant's description of total avoidance of any social 
contact, once-a-month visits to the grocery, the performance 
of outside household chores when he could be assured of his 
non-observance by neighbors and the number and frequency of 
daily panic attacks are all suggestive of a total impairment 
due to totally incapacitating psychoneurotic symptoms, 
warranting the assignment of a 100 percent rating under the 
previously applicable criteria.  38 C.F.R. Part 4, Diagnostic 
Code 9411 and General Rating Formula for Psychoneurotic 
Disorders. (1996).

The Board has carefully considered the newly enacted VCAA in 
this decision, and finds that no further inquiry or 
development is warranted under its provisions.  In substance, 
the VCAA mandates that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

There is no suggestion that VA has not obtained all relevant 
medical and occupational records relevant to the appellant's 
PTSD, or that the appellant has not been continuously 
apprised of the evidence that would substantiate his claim 
for an increased benefit.  As is noted above, the appellant's 
disability rating has been continuously increased since the 
granting of service connection and the inception of his 
appeal, and the appellant has been apprised of both the 
evidence of record and the changes in the law, as well as 
periodically requested to provide further evidence if 
available.  

Moreover, the appellant has been afforded numerous VA 
psychiatric examinations, and because the Board is granting a 
100 percent disability rating based upon the most recent VA 
medical inquiry, further medical development would not avail 
the appellant or assist in this inquiry.  See 38 U.S.C. § 
7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).     
   

ORDER

A 50 percent disability rating for PTSD is assigned for the 
period January 18, 1994 to September 25, 2000.

A 100 percent disability rating for PTSD is assigned for the 
period beginning on September 25, 2000.

REMAND

As noted, the appellant's claims were remanded in December 
2001 for compliance with the VCAA, discussed above.  
Specifically, the Board pointed out that the RO had denied 
multiple claims for service connection on the basis that they 
were not well grounded.  (See Board determination p. 10).  As 
the Board noted, the VCAA requires readjudication of such 
claims on the merits.  This has not been accomplished by the 
RO and the General Counsel has pointed out that it is the 
RO's responsibility to first adjudicate such claims on the 
merits under the VCAA.  VAOPGCPREC 03-01 (January 22, 2001).  
Therefore, the Board must defer any action until this and 
other actions directed by the remand have been accomplished.  

In December 2001, the RO was directed to obtain any 
outstanding pertinent medical records identified by the 
appellant or the record.  A subsequently dated request from 
the RO to the VA Medical Center, Des Moines, Iowa, is of 
record, reflecting that the medical facility forward all 
outpatient and hospital treatment records dated in 1988.  The 
claims folder does not reflect that any response was received 
from the VA Medical Center.  

Upon this remand, the RO will again contact the appellant, as 
well as the medical facility in question and as any others 
identified by the appellant to have generated or hold 
pertinent medical records not on file; and the RO will record 
results of this effort in the appellant's claims folder.     

The RO was also directed to afford the appellant clarifying 
VA medical examinations, after receiving any medical evidence 
not previously of record.  The file does not reflect that any 
attempt was made to schedule the appellant for the directed 
medical examinations.  Upon this remand, the RO will schedule 
the appellant for the directed medical examinations, and will 
ensure that its means of notification of scheduling to the 
appellant will be recorded in the appellant's claims folder.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record 
since January 2000.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder;
 
2. After associating with the claims file 
all outstanding records received pursuant 
to development requested in paragraph 1, 
above, the RO should arrange for the 
appellant to undergo appropriate VA 
examinations as is discussed below.  The 
RO should ensure that the means of 
notifying the appellant for the scheduled 
examinations are made a matter of record 
in the appellant's claims folder.  

a.  The RO will afford the appellant 
a pulmonary examination, to be 
conducted by an appropriately 
qualified physician, to ascertain 
whether the appellant has a lung 
disorder and whether it is related 
to any incident of service.  The 
appellant's claims folder, and a 
copy of this remand, will be 
reviewed by the physician in 
conjunction with the examination, 
who must acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.  If a lung disorder is 
identified, the examiner must state 
whether it is as least as likely as 
not that the appellant's disorder is 
related to:

(1) any incident of service;

(2) any service connected 
disorder; 

(3) any presumed in-service 
exposure to herbicide agents.

b.  The RO will afford the appellant 
a cardiovascular examination, to be 
conducted by an appropriately 
qualified physician, to ascertain 
whether the appellant has a heart 
disorder and/or peripheral vascular 
disease and whether these disorders 
are related to service.  The 
appellant's claims folder, and a 
copy of this remand, will be 
reviewed by the physician in 
conjunction with the examination, 
who must acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.  If either or both of the 
disorders are present, the examiner 
must state whether it is as least as 
likely as not that the appellant's 
disorders are related to:

(1) any incident of service, 
including tobacco use in 
service;

(2) any service connected 
disorder; 

(3) any presumed in-service 
exposure to herbicide agents.

c.  The RO will afford the appellant 
a dermatological examination, to be 
conducted by an appropriately 
qualified physician, to ascertain 
the severity of the service-
connected prurigo nodularis, and 
whether the appellant has chloracne 
or porphyria cutanea tarda.  The 
appellant's claims folder, and a 
copy of this remand, will be 
reviewed by the physician in 
conjunction with the examination, 
who must acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.  The examiner must report:

(1)  the current manifestations 
of the service-connected 
prurigo nodularis; in 
particular whether the disorder 
is characterized by ulceration, 
extensive exfoliation, or 
crusting with systemic or 
nervous manifestations, or is 
exceptionally repugnant.  The 
examiner should also indicate 
whether it is possible to 
distinguish the symptoms 
attributable to the service-
connected skin disorder from 
any other diagnosed skin 
disability; if not, he/she 
should clearly so state, and; 

(2)  whether the appellant has 
chloracne and/or porphyria 
cutanea tarda, and;

(3)  whether the appellant has 
a foot fungus, and whether it 
is related to any incident of 
service, including any presumed 
in-service exposure to 
herbicide agents.

3.  The RO should adjudicate the question 
of whether an appeal for the claim of 
entitlement to service connection for 
musculoskeletal low back pain has been 
timely perfected.  Thereafter, the 
appellant and his representative, if any, 
should be afforded the appropriate 
opportunity to respond with written and 
other argument.

4.  The RO should issue a Statement of 
the Case pertaining to the issue of a 
disability rating greater than presently 
assigned for hearing loss, and thereafter 
follow all appellate procedures 
established by statute, regulation, and 
applicable precedent.

5.  The RO should take such additional 
development action as it deems proper 
with respect to the claims at issue.  In 
particular:  

a.  The RO should follow any 
applicable regulations and 
directives implementing the 
provisions of the VCAA as to notice 
and development of the claims; 

b.  Following such development, the 
RO should review and readjudicate 
the claims.  With regard to the 
claims of service connection, the RO 
is advised that it must consider the 
appellant's claims under any 
potentially applicable theory of 
entitlement: i.e., direct, 
presumptive, or secondary service 
connection.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994); Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 
2000).

c.  If any such action does not 
resolve the claims, or if the RO 
chooses to take no additional 
development action, the RO shall 
issue the appellant a Supplemental 
Statement of the Case pertaining to 
the issues. The appellant should be 
given notice of, and appropriate 
opportunity to exercise, his appeal 
rights.  Thereafter, the case should 
be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the 
appellant is advised that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  

The Board therefore takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a comprehensive and correct adjudication of 
his claim(s).  38 C.F.R. § 3.655(b).  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the appellant is further advised that 
his failure to report for any scheduled examinations without 
good cause may result in the claim being considered on the 
evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


